Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 1 of 9 Page ID #:1472




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     BEYOND BLOND                         CV 20-5581 DSF (GSJx)
     PRODUCTIONS, LLC,
         Plaintiff,                       Order GRANTING in Part and
                                          Denying in Part Defendants’
                      v.                  Motion for an Award of
                                          Attorney’s Fees (Dkt. 81)
     EDWARD HELDMAN III, et al.,
        Defendants.




           Defendants Edward Heldman III, ComedyMX, Inc., and
     ComedyMX, LLC move for attorney’s fees and costs based on their
     successful motion to strike under California Code of Civil Procedure
     section 425.16. Dkt. 81 (Mot.). Plaintiff Beyond Blond Productions,
     LLC opposes. Dkt. 83. The Court deems this matter appropriate for
     decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
     15. The Motion is GRANTED in part and DENIED in part.

                                  I. Background

            Beyond Blond is a small business that “helps content owners
     leverage their music and video catalogs into new and different product
     offerings for digital distribution.” Dkt. 32 (FAC) ¶ 12. Beyond Blond
     also “acquires and purchases public domain videos and cartoon classics,
     makes compilations of same, and lists the works on video streaming
     platforms.” Id. ¶ 14. Defendants, similarly, “create compilations of
     cartoon classics and stream the same on video hosting platforms.” Id.
     ¶ 17.
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 2 of 9 Page ID #:1473




           Beyond Blond brought this action on June 23, 2020, asserting
     claims against Defendants for misrepresentation of copyright claims,
     17 U.S.C. § 512(f); declaration of copyright and trademark invalidity,
     unenforceability, and non-infringement; trademark invalidity,
     unenforceability, and non-infringement; tortious interference with
     existing and prospective economic advantage; trade libel/product
     disparagement; and violation of California’s unfair competition law,
     Cal. Bus. & Prof. Code § 17200. Dkt. 1 at 1.

            On February 8, 2021, the Court granted Defendants’ motion to
     strike under California’s anti-SLAPP statute. Dkt. 80. Defendants
     now seek to recover $66,535 in attorneys’ fees incurred in filing the
     anti-SLAPP motion under California Code of Civil Procedure section
     425.16. See generally Mot. Beyond Blond does not dispute Defendants
     are entitled to recover attorneys’ fees but contest the numbers of hours
     billed and the hourly rate.

                                 II. Legal Standard

            The “prevailing defendant on a special motion to strike shall be
     entitled to recover his or her attorney’s fees and costs.” Cal. Civ. Proc.
     Code § 425.16. The Ninth Circuit utilizes the lodestar method for
     calculating reasonable attorneys’ fees, “multiplying the number of
     hours reasonably expended on the litigation by a reasonable hourly
     rate.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945 (9th Cir. 2007).
     “The party seeking fees bears the burden of documenting the hours
     expended in the litigation and must submit evidence supporting those
     hours and the rates claimed.” Id. at 945-46 (citing Hensley v.
     Eckerhart, 461 U.S. 424, 437 (1983)).

            In determining a reasonable hourly rate, “the district court
     should consider: ‘[the] experience, reputation, and ability of the
     attorney; the outcome of the results of the proceedings; the customary
     fees; and the novelty or the difficulty of the question presented.’” Hiken
     v. Dep’t of Def., 836 F.3d 1037, 1044 (9th Cir. 2016) (quoting Chalmers




                                          2
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 3 of 9 Page ID #:1474




     v. City of Los Angeles, 796 F.2d 1205, 1211 (9th Cir. 1986), opinion
     amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987)).
     Additionally, district courts may “rely[] on their own knowledge of
     customary rates and their experience concerning reasonable and proper
     fees.” Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011). A
     “district court may exclude from the fee request any hours that are
     ‘excessive, redundant, or otherwise unnecessary.’” Welch, 480 F. 3d at
     946 (quoting Hensley, 461 U.S. at 434). “Cases may be overstaffed, and
     the skill and experience of lawyers vary widely.” Hensley, 461 U.S. at
     434. “Ultimately, a ‘reasonable’ number of hours equals the number of
     hours which could reasonably have been billed to a private client.”
     Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).

            District courts have broad “discretion in determining the amount
     of a fee award . . . in view of [their] superior understanding of the
     litigation and the desirability of avoiding frequent appellate review of
     what essentially are factual matters.” See Hensley, 461 U.S. at 437. If
     a court determines that some hours billed are not reasonable, it may
     exclude them using one of two methods. Gonzales, 729 F.3d at 1203.
     The court may either conduct an “hour-by-hour analysis” of the fee
     request or make an “across-the-board percentage cut.” Id.

                                 III.   Discussion

           In their Motion, Defendants seek $61,785 for attorneys’ fees
     incurred through the Motion, $3,250 “in estimated fees relating to the
     opposition and reply to this Motion for Fees,” and $1,500 for expenses
     in obtaining expert evidence in support of the reasonableness of the
     rates charged by the attorneys. Mot. at 4. In their reply, Defendants
     substitute the estimated amount with $14,157.40 for drafting the reply.
     Dkts. 85 (Reply) at 12, 85-1.




                                        3
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 4 of 9 Page ID #:1475




        A. Reasonable Hourly Rates

           Defendants seek “discounted rates” for three attorneys: Andrew
     Kent (33 years in practice), who charged $550 hourly in 2020 and $565
     hourly in 2021; Greg Albright (30 years in practice), who charged $400
     hourly in 2020 and $405 hourly (2021); and Stephen Rafferty (22 years
     in practice), who charged $230 hourly in 2020 and $235 hourly in 2021.
     Dkt. 81-1 (Kent Decl.) ¶ 7. Defendants also seek fees for partner Meir
     Westreich (44 years in practice), who charged $575 hourly, discounted
     from $650 hourly. Dkt. 81-2 (Westreich Decl.) ¶¶ 3, 7.

           When determining a reasonable hourly rate, the Court considers
     “the hourly prevailing rate for private attorneys in the community
     conducting noncontingent litigation of the same type.” Ketchum v.
     Moses, 24 Cal. 4th 1122, 1133 (2001); see also PLCM Grp. v. Drexler,
     22 Cal. 4th 1084, 1095 (2000), as modified (June 2, 2000) (“The
     reasonable hourly rate is that prevailing in the community for similar
     work.”). “[T]he burden is on the fee applicant to produce satisfactory
     evidence – in addition to the attorney’s own affidavits – that the
     requested rates are in line with those prevailing in the community for
     similar services by lawyers of reasonably comparable skill, experience
     and reputation.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980
     (9th Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11
     (1984)).

            To support their rates, Defendants attach a declaration from
     Kent, principal of the law firm Rincon Venture Law Group, which
     “served as intellectual property consultants to the defendants in this
     matter and their counsel of record, Meir Westreich,” Kent Decl. ¶ 1,
     describing his experience as well as Albright’s and Rafferty’s.
     Defendants also attach a declaration from Westreich with a “list of
     significant appeals on which [he] ha[s] been principle author and lead
     counsel, or involving amicus curiae filings in cutting edge civil rights
     litigations.” Westreich Decl. ¶ 5.

           Defendants also attach a declaration from Keith J. Wesley,
     providing “expert evidence in support of the reasonableness of the rates



                                         4
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 5 of 9 Page ID #:1476




     charged by the attorneys.” Mot. at 4. Wesley is the managing partner
     of the law firm of Browne George Ross O’Brien Annaguey & Ellis LLP
     (BGR). Dkt. 81-3 (Wesley Decl.) ¶ 1. Wesley’s credentials are
     practicing litigation for over 15 years, “spend[ing] significant time
     involved in managing BGR,” and “mak[ing] efforts to stay apprised of
     the rates of other firms in the area.” Id. ¶¶ 2, 3. Wesley opines the
     “rates charged by Rincon Venture Law Group are significantly lower
     than those charged by other local practitioners with similar
     qualifications and experience” and Westreich’s “rate also is well within
     the range commonly charged for federal court litigators with 40 years’
     experience in the Los Angeles area.” Id. ¶ 6.

           Self-serving declarations and conclusions that fees are reasonable
     from the very attorneys who seek those fees and one expert who was
     paid $1,500 for a two-page declaration are not very helpful in
     determining the prevailing rate in Los Angeles. Such declarations “are
     both self-serving and self-perpetuating” and may lead to fee inflation
     and unjustifiably high fee awards. See Kochenderfer v. Reliance
     Standard Life Ins. Co., No. 06-CV-620 JLS(NLS), 2010 WL 1912867, at
     *4 (S.D. Cal. Apr. 21, 2010) (observing that “the value of these
     declarations is questionable because . . . [a] high award in this case
     would support the declarants’ own high hourly rate requests in the
     future.”).

           The Court finds only the 2020 hourly rates to be reasonable.

        B. Hours Reasonably Expended

            Defendants seek reimbursement of 142.96 hours spent on the
     anti-SLAPP motion and preparing this Motion, and 30.56 hours
     preparing the Reply. Westreich Decl. ¶ 6; Reply at 12. The Court
     agrees with Beyond Blond, Opp’n at 3-7, that there are several issues
     with Defendants’ Fee Record, dkt. 81-2, Ex. C (Fee Record). First, some
     of the entries are phrased with a level of generality that make it
     difficult to determine what legal work was performed. The Court’s
     Order re Format of Time and Expense Records specifies:




                                         5
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 6 of 9 Page ID #:1477




           The services rendered must be described in sufficient detail
           for the Court to determine the nature and reasonableness
           of the services. Generic or general activity descriptions are
           inappropriate. Entries such as “research and preparation
           of motion to dismiss,” “conference with client,” and other
           non-specific descriptions will generally not be considered
           adequate, especially if the amount of time billed is
           significant.”

     Order re Format of Time and Expense Records ¶ 3. A significant
     number of the Defendants’ time entries have this level of generality.
     For example, at least 12 time entries, for a total of more than $10,000,
     consist entirely or almost entirely of such vague and repetitive
     descriptions as “continue evaluation of anti-slapp strategies,” and “legal
     research and analysis re anti-slapp motion re state law claims.” At
     least 13 time entries, for a total of more than $16,000, consist entirely
     or almost entirely of such vague and repetitive descriptions as “begin
     drafting anti-slapp motion,” and “continue drafting anti-slapp motion.”
     There are numerous additional entries that more properly give
     sufficient detail for the Court to make some determination of the
     reasonableness of the time. Similar concerns are raised by entries
     relating to review of the opposition and preparation of the reply.

            Second, the Court’s Order states: “‘Block-billing,’ i.e, a line item
     with a single time charge for multiple activities is inappropriate. Order
     re Format of Time and Expense Records ¶ 6 (citing Welch, 480 F.3d at
     948). The Court is aware Defendants knew of this requirement, as
     they, ironically, block billed an entry for reviewing the Order. Fee
     Record at 4 (2/15/2021 0.62-hour entry for “KAK Review and analysis of
     case law relating to fee request following anti-SLAPP motion. Review
     Judge Fischer’s requirements re fee motions.”). There are numerous
     other entries that suffer from the same problem. See Fee Record at 1
     (11/30/2020 4.1-hour entry for “GNA: Confer with A. Kent re Anti-
     SLAPP arguments. Draft L.R. 7-3 letter re anti-SLAPP motion; legal
     research and analysis re same.”).

           In response, Defendants argue:


                                         6
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 7 of 9 Page ID #:1478




           Virtually every time entry – either by express reference to the
           “anti-SLAPP motion” or by context – shows its relation to the
           matter for which fees are sought. See Westreich Decl. (Dkt. 82),
           Ex. C, pages 9-14. The fact many hours were required, or that “a
           number of tasks” all related to the anti-SLAPP motion are
           itemized, does not constitute improper “block billing.”

     Reply at 9 (citing Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-
     AB SHX, 2015 WL 1746484, at *26 (C.D. Cal. Mar. 24, 2015), aff'd, 847
     F.3d 657 (9th Cir. 2017)). But that one entry contained “a number of
     tasks” is precisely how the Court’s order defines block billing. Order re
     Format of Time and Expense Records ¶ 6 (“a line item with a single
     time charge for multiple activities is inappropriate”). When time
     records “lump together multiple tasks, . . . it [is] impossible to evaluate
     their reasonableness.” Role Models Am., Inc. v. Brownlee, 353 F.3d
     962, 971 (D.C. Cir. 2004).

            Third, the Court agrees, Opp’n at 8, that the fee request is
     inflated because all or nearly all of the work was performed by four
     senior litigators, sometimes performing tasks that could be performed
     by a secretary or associate. See, e.g., Fee Record at 3 (12/28/2020 1.2
     hour-hour entry for “MJW Draft declaration re Meet & Confer for anti-
     SLAPP motion. Assemble & mark exhibits”), 5 (1/25/2021 0.6-hour
     entry for “MJW Review final draft of Reply filings re Anti-SLAPP
     Motion. Final edits for filing. Filing.”). While collaboration is certainly
     permitted among attorneys, Reply at 10, having senior litigators do
     sometimes duplicative work inflated the rate. Id. at 5 (2/21/2021 0.85-
     hour entry for “KAK Review and revision of motion for attorneys’ fees
     and Kent declaration in support thereof” and 2/22/2021 0.5-hour entry
     for “MJW review final draft of filings re anti-SLAPP Fee Motion. Final
     edits for filing. Filing 0.5”). Further, the Court agrees, Opp’n at 3, that
     the number of hours billed is higher than is reasonable given counsel’s
     collective experience. Maughan v. Google Tech., Inc., 143 Cal. App. 4th
     1242, 1251 (2006) (finding a bill for over 200 hours was “excessive
     especially since Google’s counsel acknowledge that they are old hats at
     [anti-]SLAPP motions and experts in defamation and the CDA.”).



                                          7
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 8 of 9 Page ID #:1479




           The Court disagrees with Beyond Blond, Opp’n at 3-5, that
     Defendants could not bill time for researching legal issues relating to
     their anti-SLAPP motion that did not end up being included in the
     motion, such as researching the Noerr-Pennington doctrine, or work
     relating to the validity of Defendants’ trademarks. Such work is
     “inextricably intertwined with an anti-SLAPP motion” and is
     compensable. Peak Health Ctr. v. Dorfman, No. 19-CV-04145-VKD,
     2020 WL 3254337, at *5 (N.D. Cal. June 16, 2020). But Defendants
     raised issues and arguments, as Beyond Blond notes, that had little to
     do with this case and did not advance their argument. But given the
     concerns above, the Court finds a reduction in the fee award
     appropriate.

        C. Expert Fees

            Defendants seek “$1,500 in charges resulting from the
     presentation of an expert declaration, offered by Keith Wesley, on the
     topic of market rates for fees.” Westreich Decl. ¶¶16. Mot. at 3. Anti-
     SLAPP awards explicitly do not permit the recovery of costs for “[f]ees
     of experts not ordered by the court.” Soka Univ. of Am. v.
     Shogakukuan, No. 8:05-cv-00953-JVS-AN, 2007 WL 9770694, at *1
     (C.D. Cal. May 1, 2007) (quoting Cal. Civ. Proc. Code § 1033.5 (b)(1)).

            Defendants argue “even if Mr. Wesley’s reasonable $1,500 charge
     for his fee opinion were not recoverable as ‘costs,’ it is the fee of an
     attorney representing Defendants that was incurred in connection with
     Defendants’ fees motion, and should be awarded as part of Defendants’
     recoverable attorney fees.” Reply at 12. The Court finds a $1,500 rate
     for a 2-page declaration that likely took less than an hour is
     inappropriate. There are no contemporaneous records of Wesley’s
     work. The Could therefore denies the $1,500 expert cost.




                                        8
Case 2:20-cv-05581-DSF-GJS Document 89 Filed 03/22/21 Page 9 of 9 Page ID #:1480




                                 IV.   Conclusion

            The Motion for fees is GRANTED in part and DENIED in part.
     Given the deficiencies noted above, the Court finds a 35% reduction in
     fees appropriate. Defendants initially requested $61,785 for attorneys’
     fees incurred through the filing of the Motion, Mot. at 4, and now
     request $13,157.40 for work on the Reply, totaling $74,942.40. Beyond
     Blond is therefore ordered to pay $48,712.56 in fees to Defendants.

        IT IS SO ORDERED.



     Date: March 22, 2021                   ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        9
